DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 6 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 6 have been considered but are moot because the new ground of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,094,425 (hereinafter Couper) in view of US Patent No. 8,307,251 (hereinafter Yamada), and further in view of US Patent No. 8,825,606 (hereinafter Zhang).
As per claims 1, 2, and 6, Couper teaches a file management apparatus (Couper; Figure 1 Item 100) comprising a file memory (Couper; Figure 1 Item 105, Col 3 Lines 17 – 26), belonging to a first network (Couper; Figure 1 Item 115), that stores a file, the file being uniquely identified (Couper; Col 3 Lines 45 – 53); a history memory (Couper; Col 3 Line 63 – Col 4 Line 12, Col 7 Lines 20 – 30 [the digest must be stored in some sort of memory]), belonging to the first network (Couper; Figure 1 Item 115), that stores a history of transmission and reception of the file (Couper; Col 3 Lines 54 – 62) performed in 
Couper does not explicitly teach the restoration instruction being made after a deletion instruction to delete the file is made at the terminal device and the history memory storing a history of a deletion of the file performed in the first network.
However, Yamada teaches a data restoration system in which a file is restored after a deletion instruction to delete the file is made (Yamada; Col 1 Lines 25 – 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couper to include the deletion instruction because such an instruction can result in a data loss situation if performed accidentally.
Couper in combination with Yamada does not teach the history memory storing a history of a deletion of the file performed in the first network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Couper in combination with Yamada to include the deletion history because doing so allows for efficiently locating the file to be  restored (Zhang; Col 5 Lines 9 – 18).

As per claim 3, Couper also teaches wherein, in response to a notification that the file is not present in the device in the transmission destination being received (Couper; Col 6 Lines 29 – 35), the processor performs control to acquire the file from another transmission destination to which the transmission destination transmits the file (Couper; Col 6 Lines 29 – 35, Col 7 Lines 15 – 19).

As per claim 4, Couper also teaches wherein the history memory stores information on a creator that creates the file (Couper; Col 3 Lines 45 – 62 [Examiner’s Note: metadata relating to attached files commonly includes the creator of the file]), and the processor requests the query for the file to the creator (Couper; Col 5 Lines 15 – 21, Col 5 Lines 59 – 61 [Examiner’s Note: the system queries every device that may have had contact with the file, which would include the file creator).

As per claim 5, Couper also teaches wherein the history memory stores a time at which the file is transmitted (Couper; Col 3 Lines 45 – 48), and the processor requests the query to a latest transmission destination of the file (Couper; Col 5 Lines 59 – 67 [Examiner’s Note: the system queries all the recipients of the file and therefore the latest destination of the file would be queried]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/Examiner, Art Unit 2181